Per Curiam:.
An examination of the record discloses that appellant testified in the original cause that he had authorized the collection of the rent by the defendant corporation for application upon a debt due that corporation." The appellant claims that there were certain conditions involved in this agreement, non-compliance with which left appellant free to prosecute his present claim.
The discretion exercised by the presiding judge in refusing the motion of appellant to be allowed to intervene, after, judgment had been rendered in the cause, is fully justified by the record, and the judgment is
Affirmed.